IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MARIAH A. LOHMAN AND DIANE                : No. 462 WAL 2018
LOHMAN,                                   :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
MUSTAFA TAYFUR,                           :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of April, 2019, the Petition for Allowance of Appeal is

DENIED.